FILE COPY



                                              BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                             No. 07-12-00359-CV

                                           Unit Petroleum Company

                                                      v.

                          David Pond Well Service, Inc., d/b/a D.W.P. Production

               (No. 11-04-4287 IN 31ST DISTRICT COURT OF LIPSCOMB COUNTY)


Type of Fee                      Charges       Paid        By
Motion fee                       $15.00        E-PAID      Brown & Fortunato, P.C.
Motion fee                       $10.00        E-PAID      Ehrlich & McCallie, PLLC
Motion fee                       $10.00        E-PAID      Mitchell Ehrlich
Motion fee                       $10.00        E-PAID      Brown & Fortunato, P.C.
Clerk's record                   $385.00       UNKNOWN     N/A
Indigent                         $25.00        PAID        Brown & Fortunato, P.C.
Supreme Court chapter 51 fee     $50.00        PAID        Brown & Fortunato, P.C.
Filing                           $100.00       PAID        Brown & Fortunato, P.C.




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                                Court costs in this cause shall be paid as per
                                    the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                   IN TESTIMONY WHEREOF, witness my hand
                                                   and the Seal of the COURT OF APPEALS for the
                                                   Seventh District of Texas on September 24, 2015.


                                                   Vivian Long
                                                   VIVIAN LONG, CLERK